UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2007 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant’s name into English) Voula Center, 102-104 V. Pavlou Street, Voula 16673, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the “Company”) dated November 15, 2007, announcing the Company’s financial results for the third quarter 2007 and quarterly dividend of $0.4375 per share. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. REPORTS RESULTS FOR THE THIRD QUARTER 2007 AND DECLARES QUARTERLY DIVIDEND OF $0.4 ATHENS, Greece, November 15, 2007-Paragon Shipping Inc. (Nasdaq: PRGN) a global shipping transportation company specializing in dry bulk cargoes announced today its results for the three and nine month periods ended September 30, 2007. The Company’s results reflect the impact of its successfully completed public offering of 10,997,539 common shares (including the underwriters’ over allotment), as previously announced.In addition, the Company’s results for the three and nine month periods ended September 30, 2007 include non-cash expenses of $19.8 and $19.9 million respectively, that affected losses per share basic and diluted of ($0.98) and ($0.43), for the three and the nine month periods ended September 30, 2007 by ($1.13) and ($1.47) per share, respectively.
